UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4340


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON CORY LECROY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:18-cr-00480-BHH-1)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erica M. Soderdahl, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, William J. Watkins, Jr., Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Cory Lecroy pleaded guilty to one count of using interstate commerce

facilities in the commission of murder-for-hire, in violation of 18 U.S.C. § 1958(a) (2018).

At sentencing, the district court determined that Lecroy’s offense level was 37 and that he

had a category-I criminal history, but that his Guidelines sentence was 120 months’

imprisonment, the statutory maximum.           See 18 U.S.C. § 1958(a); U.S. Sentencing

Guidelines Manual § 5G1.1(a) (2018). The district court imposed a sentence of 120

months. Lecroy appeals his sentence, arguing that the district court committed procedural

error by not addressing his arguments for a shorter sentence.

       To avoid procedural error, a district court at sentencing must provide an

individualized assessment of the facts in the case before it, which requires consideration of

a defendant’s nonfrivolous arguments for a shorter sentence and an explanation of the

sentence the court chooses. See Gall v. United States, 552 U.S. 38, 49-50 (2007); United

States v. Blue, 877 F.3d 513, 517-18 (4th Cir. 2017). Lecroy contends that the district court

did not address his arguments that physical and emotional abuse he suffered as a child,

learning disabilities, and intellectual deficiencies contributed to his offense conduct and

were mitigating factors weighing in favor of a shorter sentence.

       It is plain from the full transcript of the sentencing hearing, however, that the district

court did consider Lecroy’s arguments in favor of mitigation—which Lecroy also raised to

argue unsuccessfully against a three-level enhancement to his offense level for hate-crime

motivation, see USSG § 3A1.1(a)—but agreed instead with the Government that while

Lecroy had some difficulties functioning, he was competent and thought and acted clearly

                                               2
enough to formulate and embark upon a plan to kill his neighbor. See Rita v. United States,

551 U.S. 338, 358-59 (2007) (district court not required to say explicitly that it heard and

considered argument when context and record make clear it did). We thus find that the

district court did not procedurally err in imposing Lecroy’s sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3